Citation Nr: 0718791	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-43 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including schizophrenia and depression with substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, wherein the RO denied service connection 
for depression with substance abuse.

The Board notes that the veteran requested a hearing at the 
local RO.  This hearing was scheduled for April 25, 2007.  
Upon receipt of notice of the date the veteran canceled his 
request to a hearing.


REMAND

In the veteran's claim, he noted that he received mental 
health treatment from January 11, 1974 to April 15, 1974 at 
the US Air Force Hospital at Myrtle Beach, SC.  Such records 
do not appear to be in the claims file.  

Additionally, in his claim, the veteran also listed several 
dates of treatment at the VA Medical Center "Uptown" 
located at 1 Freedom Way in Augusta, Georgia including 
October 1991 through October 1992, November 1993 through 
September 1994 and January 1995.  The veteran also noted in a 
June 2003 authorization and consent to release information 
form that all his treatments at the "Uptown" and 
"Downtown" VA Medical Centers in Augusta, Georgia were 
between June 1991 and August 2003.  In December of 2003 the 
RO sent the veteran notice that his claim is being reviewed 
and the type of information he can send or request the VA to 
obtain, but did not include the dates of service they had not 
received.  

The veteran responded in an authorization and consent to 
release information form noting dates in June 1990, May 1992, 
August 1992 through August 1996 and October 1993.  The VAMC 
medical records associated with claims file are from March 
1995 through November 2004, therefore not encompassing any  
treatments from June 1990 through January 1995 treatments. 

The veteran's service medical records indicate two visits to 
the Mental Health Clinic in January 1974 and in February 
1974.  They also indicate a urine test for amphetamines in 
April 1974. Also within the veteran's service medical records 
is a February 1974 Entry into a Drug / Alcohol Rehabilitation 
Program Form noting the use of amphetamines, LSD and 
marijuana and requesting a psychiatric evaluation.  Neither 
the Mental Health records nor the substance abuse and 
rehabilitation records appear to be in the claims file.  An 
effort to obtain such records should be made.  In addition, 
examination and opinion are needed to evaluate the 
significance, if any, of the 1974 mental health clinic 
encounter(s).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete copies of the veteran's 
official military personnel file, 
specifically any showing of substance 
abuse or mental health concerns, and 
associate them with the claims folder. 

2.  Obtain complete copies of the 
veteran's mental health clinical records, 
specifically evaluation and/or treatment 
at the USAF Hospital in Myrtle Beach SC 
from January through April 1974, and 
associate them with the claims folder. 

3.  Request the veteran's treatment 
records between June 1990 and March 1995 
from both the uptown and downtown VA 
Medical Center facilities in Augusta, 
Georgia.  If no information is received, 
notification of this lack of receipt of 
information is to be sent to the veteran, 
and his representative, with an 
explanation of the actions taken to 
recover such records and the applicable 
law and regulations.  The veteran will be 
given adequate time to respond or to 
locate and submit such records.

4.  Upon receipt of the veteran's 
personnel records and service medical 
records, if there is any indication of 
mental health complaints or treatment, 
schedule the veteran for a VA examination 
with an appropriately qualified physician 
to determine the etiology of his mental 
disorder.  The examiner's attention is 
invited to the service medical records, 
particularly those of January 11 and  
February 13, 1974, and any others located 
pursuant to paragraphs 1 and 2 above; the 
post-service records of treatment and 
hospitalization.  The examiner should 
diagnose the current mental disorder(s), 
and offer an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
there were manifestations of this mental 
disorder while the veteran was still on 
active duty.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
  


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



